Citation Nr: 0522149	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to August 1953 and from June 1957 to April 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2003 the case was 
remanded to ensure compliance with the notice provisions of 
the VCAA and for further development as to whether or not the 
veteran served in Vietnam.  


FINDINGS OF FACT

1.  The record reasonably establishes that the veteran served 
in Vietnam between January 9, 1962 and May 7, 1975. 

2.  The veteran has an established diagnosis of type II 
diabetes mellitus.   


CONCLUSION OF LAW

Service connection for type II diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West, 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  As 
the decision below constitutes a full grant of the benefit 
sought, there is no need for a lengthy discussion of the 
impact of the VCAA on this claim.  However, since the Board's 
November 2003 remand did ask the RO to ensure compliance with 
VCAA notice provisions, a short discussion of this compliance 
is in order.  Subsequent to the  remand, the RO issued an 
April 2004 letter that provided adequate VCAA notice.  The 
letter informed the veteran of the type of evidence necessary 
to establish his claim and of his and VA's responsibilities 
in claims development.  It also informed him of the 
importance of providing specific information regarding the 
dates and locations of his service in Vietnam.  Regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the April 
2004 letter asked him to submit or identify (for VA to 
obtain) any medical evidence pertinent to his claim and also 
asked him to submit specific information concerning any 
service in the Republic of Vietnam.  This was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


  Factual Background

A December 1965 military temporary duty order indicated that 
the veteran was assigned to support a classified mission for 
about 45 days effective December 22, 1965.  The veteran's 
authorized travel itinerary included 5 locations in Thailand 
and three locations (Da Nang, Tan Son Nhut and Don Muang) in 
Vietnam.  

On VA examination in November 2001, type II diabetes mellitus 
was diagnosed.  Under the veteran's medical history it was 
noted that this diagnosis was first made in 1981.  The 
veteran was receiving Metformin and 70/30 Humulin Insulin for 
the diabetes.

Service personnel records include a summary of the veteran's 
combat experience and foreign service.  The combat summary 
shows participation in the Vietnam Defense Campaign from 
March 1965 to January 1966 and the foreign service summary 
shows temporary duty in Southeast Asia for 33 days from 
December 27, 1965 to January 1966 and for 16 days from August 
1, 1965 to August 16, 1965.  These records also indicate that 
the veteran was stationed in Yokota, Japan during this time-
frame.  A performance evaluation covering the time frame 
between December 27, 1965 and January 25, 1966 indicated that 
the veteran was assigned as a crew chief to a classified 
reconnaissance aircraft.  It further indicated that during a 
recent deployment to a forward operating base (FOB), the 
veteran had been required to perform his job under adverse 
conditions.  A separate performance evaluation covering the 
time-frame between February 1965 and February 1966 indicated 
that the veteran worked many long hours under adverse 
conditions during a recent deployment to Southeast Asia.    

In the remarks section of the DD-214 documenting the 
veteran's active service from June 1969 to April 1973, there 
is an entry showing that the veteran served in Indochina but 
not in Vietnam or Korea.  The DD-214 also indicates that the 
veteran received the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.

In an October 2001 statement, the veteran indicated that his 
classified TDY mission had taken him to Vietnam.   

In late 2004, the Service Department certified that they were 
unable to determine whether or not the veteran had in-country 
service in the Republic of Vietnam.


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Diabetes Mellitus, type 2, becoming manifest in a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
considered to have been incurred or aggravated by such 
service notwithstanding that there is no record of such 
disease in service.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. 
§ 3.307. 3.309.  Veterans who, during active service, served 
in Vietnam between January 9, 1962 and May 17, 1975 shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  Service in the Republic of 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307.  
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

It is well-established by the record, and not in dispute that 
the veteran has type 2 diabetes mellitus.  All he needs to 
establish service connection for such disability is that he 
served in Vietnam.  Consequently, the matter before the Board 
turns on a determination of whether or not the veteran served 
in Vietnam as he alleges.  If the finding is that he did 
serve in Vietnam, he prevails in his claim seeking service 
connection for diabetes mellitus.  His claim has been denied 
to date based on a determination that his complete personnel 
records do not show that he served in Vietnam and a DD 214 
documenting his service from June 1969 to April 1973 
indicates that he did not serve in Vietnam.  The service 
department has certified that they were unable to determine 
whether or not the veteran had in-country service in the 
Republic of Vietnam.  

While personnel records do not establish that the veteran 
specifically went to Vietnam, they do establish that he was 
deployed to Southeast Asia for 33 days from December 27, 1965 
to January 1966.  These dates correspond with the dates on 
his temporary duty (TDY) order assigning him to support a 
classified mission to Thailand and Vietnam effective December 
22, 1965.  Relevant performance evaluations indicate that 
during this mission, the veteran was assigned as a crew chief 
to a reconnaissance aircraft and was deployed to an  FOB 
where he was required to perform his job under adverse 
conditions.  While the record does not specify whether this 
FOB was actually in Vietnam, given that it was located in a 
forward area in Southeast Asia and required work under 
adverse conditions, there is certainly a reasonable 
possibility that it was located in Vietnam.  As the veteran 
asserts that he did serve in Vietnam while on a clandestine 
mission; as the evidence supports that he was indeed on a 
clandestine mission in the area; and as the Service 
Department has indicated that they are unable to certify (one 
way or the other) whether the veteran served in-country in 
Vietnam, the Board finds that the evidence in this critical 
matter is in equipoise.  In such circumstance, the claim must 
be allowed.     


ORDER

Service connection for type II diabetes mellitus is granted. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


